Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification includes claims on pages 16-18 which is inappropriate.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 22, the term “gloss” is vague and indefinite in that it is not clear what parameters applicant is basing such on or what material properties applicant is defining such by.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (5363570).
     Allen shows a sole structure comprising a midsole (52) with an opening (shown in figures 3 and 4) with medial and lateral openings (figure 4) in which an insert is positioned which comprises a first material (10) and a second material (62) as claimed.  It is noted that in reference to the “gloss” of the materials, any and all materials have a “gloss” inasmuch as applicant has claimed and defined such.
     In reference to claims 2 and 13, see column 9 line 39.
     In reference to claims 3-5 and 14-16, see figure 4.
     In reference to claims 6-8 and 17-19, see figures 3 and 4 which show an outsole (40) with a bottom aperture in which the insert has protrusions located (see portions pointed to at number 92 and 90).
     In reference to claims 9, 10, 20 and 21, the insert has a central portion (shown in figure 4 at area of 74) and peripheral members (shown in figure 4 at numbers 72).
Claim(s) 1-5, 9-16, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (5155927).
     Bates shows a sole structure comprising a midsole (30) with an opening (42) with medial and lateral openings (figure 2) in which an insert (300) is positioned which comprises a first material (312) and a second material (302, 304) as claimed.  It is noted that in reference to the “gloss” of the materials, any and all materials have a “gloss” inasmuch as applicant has claimed and defined such.
     In reference to claims 2 and 13, see column 7 lines 65-67.
     In reference to claims 3-5 and 14-16, see figure 2.
     In reference to claims 9, 10, 20 and 21, the insert has a central portion (shown in figure 16 at the center of element 300) and peripheral members (shown in figure 16 at sides adjacent to 306 and 308).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen.
     Allend discloses the claimed invention except for the exact gloss of the materials.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials with the claimed gloss, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732